IV114th CONGRESS2d SessionH. RES. 872IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Ms. Duckworth (for herself and Ms. Matsui) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONSupporting the goals and ideals of National Community Gardening Awareness Week. 
Whereas countless American families live with hunger every day; Whereas countless American families do not have access to fresh produce in their neighborhoods; 
Whereas community gardens conserve limited resources and promote sustainability; Whereas community gardens provide an important and nutritious source of fresh produce donations for local food pantries and social service agencies; 
Whereas community gardens enable individuals to gain control over the quality, variety, and cost of their food supply; Whereas community gardening encourages Americans of diverse cultural and economic backgrounds to work together, foster a better sense of community, and improve the quality of their lives; 
Whereas community-based youth and school gardening programs encourage personal self-esteem and a healthy attitude toward learning; Whereas community gardening and greening projects provide a catalyst for neighborhood and community development; 
Whereas community gardens reduce city heat and preserve open spaces for both present and future generations; Whereas community gardens and other green spaces provide a more livable environment in American municipalities and present a positive local image to a community's residents and visitors; 
Whereas community gardens help provide local food banks with fresh produce for those in need; and Whereas the second week in September is an appropriate week to designate as National Community Gardening Awareness Week: Now, therefore, be it 
That the House of Representatives supports the goals and ideals of National Community Gardening Awareness Week, including—  (1)raising awareness about the importance of community gardens and urban agriculture;  
(2)improving access to public land for the creation of sustainable food projects; (3)encouraging further growth of community gardens and other opportunities that increase food self-reliance, improve fitness, contribute to a cleaner environment, and enhance community development; and  
(4)supporting cooperative efforts among Federal, State, and local governments and nonprofit organizations to promote the development and expansion of community gardens and to increase their accessibility to disadvantaged population groups. 